             Case 2:21-cv-00390-JAM-AC Document 5 Filed 03/04/21 Page 1 of 2



 1   John P. Sciacca, SBN 265049
     Katherine L. Marlink, SBN 272555
 2   POWERS MILLER
     A Professional Corporation
 3   3500 Douglas Blvd, Suite 100
     Roseville, California 95661
 4   Telephone No. (916) 924-7900
     Telecopier No. (916) 924-7980
 5
     Attorneys for Plaintiffs,
 6   SCOTT LARSEN and DEBBIE LARSEN
 7
                               UNITED STATES DISTRICT COURT
 8
                    EASTERN DISTRICT OF CALIFORNIA, IN ADMIRALITY
 9

10   In the matter of the Complaint                )   Case No.: 2:21-cv-00390 JAM AC
     of SCOTT LARSEN and DEBBIE                    )
11   LARSEN, owners, for exoneration               )
     from, or limitation of,                       )   NOTICE OF COMPLAINT FOR
12   liability,                                    )   EXONERATION FROM, OR LIMITATION
                                                   )   OF, LIABILITY
13                  Plaintiffs.                    )
                                                   )   [Federal Rule of Civil
14                                                 )   Procedure Supplemental Rules F]
                                                   )
15                                                 )   Admiralty & Maritime Claim
                                                   )
16

17           NOTICE    IS     HEREBY       GIVEN    that     SCOTT     LARSEN    and    DEBBIE
18   LARSEN, owners (“Plaintiffs”), of the vessel, SWEET EMOTION,
19   official       number    USCG     Doc.   #1280853,        (the     “Vessel”),     did    on
20   March     2,    2021,    file     a    complaint        wherein    they    claimed      the
21   losses, damages and injuries occasioned, allegedly sustained or
22   incurred upon, or in any manner arising out of the September
23   14,     2020    fire     of   the     Vessel      was     not    the    result    of    any
24   negligence       on     the   Plaintiffs’         part,    or     the   result    of    any
25   unseaworthiness of the Vessel or, that any such negligence or
26   unseaworthiness was without the knowledge or privity of the
27   Plaintiffs.
28           All persons, concerns, or firms having claims for such


                                                1
              NOTICE OF COMPLAINT FOR EXONERATION FROM, OR LIMITATION OF, LIABILITY
            Case 2:21-cv-00390-JAM-AC Document 5 Filed 03/04/21 Page 2 of 2



 1   loss, damage, or injury must file said claims, as provided in
 2   the Federal Rules of Civil Procedure, Supplemental Rule F(5)
 3   for Admiralty and Maritime claims on or before April 18, 2021
 4   with the Clerk of the United States District Court for the U.S.
 5   District Court, Eastern District of California, 501 I Street,
 6   Suite 2500, Sacramento, California 95814, and serve on or mail
 7   a copy thereof to, Plaintiffs’ attorneys, POWERS MILLER, 3500
 8   Douglas Blvd., Suite 100, Roseville, CA 95661, Attn.: John P.
 9   Sciacca/Katherine L. Marlink, OR BE DEFAULTED.
10          Any    claimant      desiring     to     contest     the    right    of     the
11   Plaintiffs      to    exoneration     from,    or     limitation    of,    liability
12   must   file     an     answer    to   said    Complaint,      unless      the    claim
13   contains      an     answer,    and   serve    on     or   mail    to   Plaintiffs’
14   attorneys a copy thereof on or before the date hereinabove set
15   forth, as required by the Federal Rules of Civil Procedure,
16   Supplemental Rule F(5) for Admiralty and Maritime claims.
17   DATED:     March 3, 2021                     POWERS    MILLER
18

19
                                                    By:     /s/ John P. Sciacca          .




20                                                         John P. Sciacca
                                                           Attorneys for Plaintiffs
21                                                         SCOTT LARSEN and DEBBIE
                                                           LARSEN
22

23   APPROVED AS TO FORM
24

25   DATED:     March 4, 2021                /s/ John A. Mendez
                                             THE HONORABLE JOHN A. MENDEZ
26
                                             UNITED STATES DISTRICT COURT JUDGE
27

28



                                                2
              NOTICE OF COMPLAINT FOR EXONERATION FROM, OR LIMITATION OF, LIABILITY
